DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-13 and 16-19 for Species J, Figs. 20A-20B in the reply filed on 10/13/2021 is acknowledged. The traversal is on the ground(s) that there is not a serious examination or search burden because the method claims include all of the limitations of the apparatus claim. This is not found persuasive because a species restriction requires that the species are independent or distinct because the claims to the different species recite the mutually exclusive structural characteristics of such species as clearly shown in the drawings and described in the written description for each figure. In the instant case, the each species are mutually exclusive such as Figs. 18A-B which illustrates a first height of the first step along the longitudinal axis is equal to or greater than a second height of the second step along the longitudinal axis, whereas Fig. 20A-B illustrates a first height of the first step along the longitudinal axis is equal to or less than a second height of the second step along the longitudinal axis. As noted in the restriction requirement mailed 08/31/2021, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each species including different classification searches. Additionally, each species requires the use of different search terms, for example, Fig. 17A would require search terms such as (”circular”, “ring”, “non-rectangular”, “oval” which is not required for Fig. 14A), and the examination burden is not limited to exclusively a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if 
The requirement is still deemed proper and is therefore made FINAL.
For the elected Species J: Figs. 20A-20B, the following claims fail to read on the elected species, and are therefore withdrawn by the examiner:
Claim 5 – Figs. 20A-B fails to disclose surface inclined with respect to the longitudinal axis is provided between the first edge portion of the first cutting surface and the second cutting surface (see Fig. 11B for example); all such surfaces on Figs. 20A-B are parallel to longitudinal axis.
Claim 6 – Figs. 20A-B fails to disclose wherein a central line orthogonal to the longitudinal axis is formed in a center of the first cutting surface, and the second cutting surface and the third cutting surface are formed symmetrically with respect to a virtual plane formed by the longitudinal axis and the central line (see Figs. 3, 10A, and 13A for example);  a central line orthogonal to the longitudinal axis formed of a center of the first, second, and third cutting surface would not be formed symmetrically with respect to a virtual plane formed by the longitudinal axis and the central line.
Claim 8 – Figs. 20A-B fails to disclose wherein the index is formed by a convex portion protruding from the first cutting surface a direction along the longitudinal axis; in the elected embodiment (Figs. 20A-B), the index is formed by a convex portion protruding from the third cutting surface in a direction along the longitudinal axis.
Claim 12 - Figs. 20A-B fails to disclose wherein a first height of the first step along the longitudinal axis is equal to or greater than a second height of the second step along the longitudinal axis (see Fig. 12B for example); the first height of the first step along the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaha et al. (US 20080194999) [hereinafter Yamaha].
Regarding claim 1, Yamaha discloses an ultrasonic treatment apparatus (20) (Fig. 1) comprising:
a probe body (probe (42) (Fig. 1) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (24) (Fig. 1) from a proximal end side to a distal end side along a longitudinal axis of the probe body (42) (see Fig. 1) (para. 0047 and 0048);
an ultrasonic transducer connector (horn (36)) (Fig. 1) provided on the proximal end side of the probe body (42) and configured to connect the ultrasonic transducer (24) (para. 0048);
and a treatment section (treatment portion (44)) (Fig. 1) provided on the distal end side of the probe body (42) (Fig. 1) and configured to cut a treatment object with the ultrasonic vibration (para. 0048), the treatment section (44) (Fig. 2C) comprising: a first cutting surface approximately orthogonal to the longitudinal axis (annotated Fig. 2C[a] below);
a second cutting surface proximal of the first cutting surface (annotated Fig. 2C[a] below) and approximately orthogonal to the longitudinal axis (Fig. 2C), a first step being provided between the first cutting surface and the second cutting surface (see annotated Fig. 2C[a] below);

wherein a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction (see annotated Fig. 2C[a] below), the first orthogonal direction being orthogonal to the longitudinal axis.

    PNG
    media_image1.png
    318
    545
    media_image1.png
    Greyscale

Annotated Fig. 2C[a] of Yamaha
Regarding claim 2, Yamaha discloses wherein an area of the first cutting surface is smaller than an area of the second cutting surface (see annotated Fig. 2C[a] above) (para. 0053).
	Regarding claim 3, Yamaha discloses wherein the first cutting surface is planar (see annotated Fig. 2C[b] below) and includes a boundary defined by a first edge portion (see annotated Fig. 2C[b] below).
Regarding claim 4, Yamaha discloses wherein a surface parallel to the longitudinal axis is provided between the first edge portion of the first cutting surface and the second cutting surface (see annotated Fig. 2C[b] below).

    PNG
    media_image2.png
    353
    267
    media_image2.png
    Greyscale

Annotated Fig. 2C[b] of Yamaha

Regarding claim 10, Yamaha discloses wherein the second cutting surface is planar and includes a boundary defined by a second edge portion spaced from the longitudinal axis (see annotated Fig. 2C[c] below).

    PNG
    media_image3.png
    353
    267
    media_image3.png
    Greyscale

Annotated Fig. 2C[c] of Yamaha

Regarding claim 11, Yamaha discloses wherein when the treatment section (44) (Fig. 2C) is seen from the distal end side to the proximal end side along the longitudinal axis, at least part of the second cutting surface is exposed (para. 0053) [Note: since the diameter of each cutting surface increases in size from the distal to proximal direction, at least part of the second cutting surface would be exposed since the second cutting surface is larger than the first cutting surface].
Regarding claim 18, Yamaha discloses further comprising a support section (flange (38)) (Fig. 1) supported by a handle (grip portion (22)) (Fig. 1) and provided at a node position of the ultrasonic vibration of when the ultrasonic vibration is transmitted to the probe body (para. 0082).
Regarding claim 19, Yamaha discloses an ultrasonic treatment apparatus (20) (Fig. 1) comprising:
an ultrasonic transducer (24) (Fig. 1) configured to generate ultrasonic vibration in response to [a] power supply via. power cord (34) (Fig. 1) (para. 0047);

a probe body (see Fig. 1 which illustrates the cylindrical probe body) (para. 0048) configured to transmit ultrasonic vibration generated by the ultrasonic transducer (24) (Fig. 1) from a proximal end side to a distal end side along a longitudinal axis of the probe body (42) (see Fig. 1) (para. 0047-0048 and 0067);
an ultrasonic transducer connector (horn (36)) (Fig. 1) provided on the proximal end side of the probe body (42) and configured to connect the ultrasonic transducer (24) (para. 0048);
and a treatment section (treatment portion (44)) (Fig. 1) provided on the distal end side of the probe body (42) (Fig. 1) and configured to cut a treatment object with the ultrasonic vibration (para. 0048), the treatment section (44) (Fig. 2C) comprising:
 a first cutting surface approximately orthogonal to the longitudinal axis (annotated Fig. 2C[a] above);
a second cutting surface proximal of the first cutting surface (annotated Fig. 2C[a] above) and approximately orthogonal to the longitudinal axis (Fig. 2C), a first step being provided between the first cutting surface and the second cutting surface (see annotated Fig. 2C[a] above);
and a third cutting surface proximal of the second cutting surface and orthogonal to or approximately orthogonal to the longitudinal axis (see Fig. 2C), a second step being provided between the second cutting surface and the third cutting surface (see annotated Fig. 2C[a] above),
wherein a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction (see annotated Fig. 2C[a] above), the first orthogonal direction being orthogonal to the longitudinal axis.
Claims 1-3, 10-11, 13, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Easley et al. (US 20060004396) [hereinafter Easley].
Regarding claim 1, Easley discloses torsional dissection tip (10) (Fig. 4) comprising:
a probe body (longitudinal-torsional resonator (12)) (Fig. 4) configured to transmit ultrasonic vibration generated by an ultrasonic transducer [via. female threaded portion (19)] (Figs. 4 and 9) (para. 0035) from a proximal end side (18) to a distal end side (20) along a longitudinal axis of the probe body (12) (para. 0035);
an ultrasonic transducer connector (female threaded portion (19)) (Figs. 4 and 9) provided on the proximal end side (18) of the probe body (12) and configured to connect the ultrasonic transducer (para. 0035);
and a treatment section (cutting surface tip (14)) (Fig. 4) provided on the distal end side (20) of the probe body (12) (Fig. 4) and configured to cut a treatment object with the ultrasonic vibration (para. 0035), the treatment section (14) (Fig. 4) comprising: 
a first cutting surface approximately orthogonal to the longitudinal axis (annotated Fig. 10 below);
a second cutting surface proximal of the first cutting surface (annotated Fig. 10 below) and approximately orthogonal to the longitudinal axis (Fig. 10), a first step being provided between the first cutting surface and the second cutting surface (see annotated Fig. 10 below);
and a third cutting surface proximal of the second cutting surface and approximately orthogonal to the longitudinal axis (see Fig. 10), a second step being provided between the second cutting surface and the third cutting surface (see annotated Fig. 10 below),
wherein a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction [via. 
 
    PNG
    media_image4.png
    566
    410
    media_image4.png
    Greyscale

Annotated Fig. 10 of Easley
Regarding claim 2, Easley discloses wherein an area of the first cutting surface is smaller than an area of the second cutting surface (see annotated Fig. 10 above) (para. 0013 and 0039).
	Regarding claim 3, Easley discloses wherein the first cutting surface is planar (see annotated Fig. 10 above) and includes a boundary defined by a first edge portion (see annotated Fig. 10[a] below).

    PNG
    media_image5.png
    354
    407
    media_image5.png
    Greyscale

Annotated Fig. 10[a] of Easley
Regarding claim 10, Easley discloses wherein the second cutting surface is planar and includes a boundary defined by a second edge portion spaced from the longitudinal axis (see annotated Fig. 10[b] below).

    PNG
    media_image6.png
    479
    386
    media_image6.png
    Greyscale

Annotated Fig. 10[b] of Easley

Regarding claim 11, Easley discloses wherein when the treatment section (14) (para. 0035) is seen from the distal end side to the proximal end side along the longitudinal axis, at least part of the second cutting surface is exposed (para. 0039) [Note: since the diameter of each cutting surface increases in size from the distal to proximal direction, at least part of the second cutting surface would be exposed since the second cutting surface is larger than the first cutting surface].
Regarding claim 13, Easley discloses wherein a first height of the first step is equal to a second height of the second step along the longitudinal axis (see annotated Fig. 10 above; para. 0039).
Regarding claim 16, Easley discloses wherein a dimension of the first cutting surface (see annotated Fig. 10 above) along the first orthogonal direction partly varies among positions in a second 
Regarding claim 17, Easley discloses wherein a proximal end portion of the treatment section is formed so that an area of a cross section orthogonal to the longitudinal axis becomes smaller toward the proximal end side along the longitudinal axis [see Fig. 14 which illustrates a proximal end portion of the treatment section tapering into the probe section (12), causing the area to become smaller toward the proximal end side along the longitudinal axis].
Regarding claim 19, Easley discloses torsional dissection tip (10) (Fig. 4) comprising:
an ultrasonic transducer configured to generate ultrasonic vibration in response to a power supply (para. 0035) ;
and an ultrasonic vibration transmittable probe (longitudinal-torsional resonator (12)) (Fig. 4) coupled to the ultrasonic transducer [via. female threaded portion (19)] (Figs. 4 and 9) (para. 0035), the ultrasonic vibration transmittable probe comprising:
a probe body (see Fig. 4 which illustrates the cylindrical probe body) configured to transmit ultrasonic vibration generated by the ultrasonic transducer (24) from a proximal end side to a distal end side along a longitudinal axis of the probe body (12) (para. 0035);
an ultrasonic transducer connector (female threaded portion (19)) (Figs. 4 and 9) provided on the proximal end side (18) of the probe body (12) and configured to connect the ultrasonic transducer (para. 0035);

a first cutting surface approximately orthogonal to the longitudinal axis (annotated Fig. 10 below);
a second cutting surface proximal of the first cutting surface (annotated Fig. 10 below) and approximately orthogonal to the longitudinal axis (Fig. 10), a first step being provided between the first cutting surface and the second cutting surface (see annotated Fig. 10 below);
and a third cutting surface proximal of the second cutting surface and approximately orthogonal to the longitudinal axis (see Fig. 10), a second step being provided between the second cutting surface and the third cutting surface (see annotated Fig. 10 below),
wherein a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction [via. tapering (42) at a 30 degree angle ](see annotated Fig. 10 below), the first orthogonal direction being orthogonal to the longitudinal axis (para. 0039).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 7, 9-11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martz et al. (US 20050090829) [hereinafter Martz] in view of Neurohr et al. (US 20080234710) [hereinafter Neurohr] and Yamaha et al. (US 20080194999) [hereinafter Yamaha].
Regarding claim 1, Martz discloses a spinal bone chisel comprising: 
a probe body (instrument (340)) (Figs. 76 and 77);
and a treatment section (cutting head (342)) (Figs. 76-78) provided on the distal end side of the probe body (340) and configured to cut a treatment object, the treatment section comprising: 
a first cutting surface (distal cutting edge (345)) (para. 0302) approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78);
a second cutting surface (proximal cutting edge (346')) (Fig. 78) (para. 0302) proximal of the first cutting surface and approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78), a first step being provided between the first cutting surface and the second cutting surface (see Fig. 78);

However, Martz fails to disclose the probe body being configured to transmit ultrasonic vibration generated by an ultrasonic transducer from a proximal end side to a distal end side along a longitudinal axis of the probe body; an ultrasonic transducer connector provided on the proximal end side of the probe body and configured to connect the ultrasonic transducer; and the treatment section being configured to cut a treatment object with the ultrasonic vibration.
Neurohr teaches an ultrasonic cutter configured to be used in spinal surgery (para. 0077), comprising:
 a probe body (ultrasonic transmission waveguide (104)) (Fig. 1) (para. 0099) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (14) (Fig. 1) from a proximal end side to a distal end side along a longitudinal axis of the probe body (42) (see Fig. 1) (para. 0099);
an ultrasonic transducer connector (attachment post (54))) (Fig. 1) provided on the proximal end side of the probe body (104) and configured to connect the ultrasonic transducer (14) (Fig. 1) (para. 0085 and 0089);
and a treatment section (end effector (50)) (Fig. 1) provided on the distal end side of the probe body (104) (Fig. 1) (para. 0088) and configured to cut a treatment object with the ultrasonic vibration (para. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the device in Martz to include the probe body being configured to transmit ultrasonic vibration generated by an ultrasonic transducer from a proximal end side to a distal end side along a longitudinal axis of the probe body; an ultrasonic transducer connector provided on the proximal end side of the probe body and configured to connect the ultrasonic transducer; and the 
	Martz in view of Neurohr fails to disclose a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction, the first orthogonal direction being orthogonal to the longitudinal axis.
Yamaha teaches an ultrasonic treatment apparatus (20) (Fig. 1) comprising a treatment section  (treatment portion (44)) (Fig. 1) having a grooves forming a tapered structure from the distal end to the proximal end comprising a first, second, and third cutting surface (see annotated Fig. 2C[a] below); wherein a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction [due to the tapering structure of the treatment section], the first orthogonal direction being orthogonal to the longitudinal axis (see Fig. 2C of Yamaha) for the purpose of reducing disturbance of view field by the distal end portion of the probe (para. 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the distal, intermediate and proximal cutting surfaces in Modified Martz to include a tapered structure wherein the cutting surfaces decrease in size from the proximal to distal end , as taught by Yamaha, in order to reduce the disturbance of view field by the distal end portion of the probe (para. 0053).

    PNG
    media_image1.png
    318
    545
    media_image1.png
    Greyscale

Annotated Fig. 2C[a] of Yamaha
Regarding claim 2, Modified Martz discloses wherein an area of the first cutting surface is smaller than an area of the second cutting surface, as taught by Yamaha (see annotated Fig. 2C[a] above) (para. 0053).
Regarding claim 3, Modified Martz discloses wherein the first cutting surface (345) is planar  (see Fig. 78) and includes a boundary defined by a first edge portion (see annotated Fig. 78[a] of Martz below).

    PNG
    media_image7.png
    291
    523
    media_image7.png
    Greyscale

Annotated Fig. 78[a] of Martz
Regarding claim 4, Modified Martz discloses wherein a surface (interpreted as the exterior surface of guide member (344)) (see annotated Fig. 78[a] of Martz above and Fig. 79) parallel to the longitudinal axis is provided between the first edge portion of the first cutting surface (345) and the second cutting surface (346’).
Regarding claim 7, Modified Martz discloses wherein the treatment section (cutting head (342)) further includes an index (arcuate side wall (349)) (Figs. 78-79) configured to be recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side near the longitudinal axis [note: the phrase “configured to” is interpreted as functional language; therefore, the index of Modified Martz needs only to be capable of being recognized in a field of view of an endoscope when seen from the proximal end side to the distal end side near the longitudinal axis. Since the device of Modified Martz meets the structural limitations of the claim, the device of Modified Martz also meets the functional limitations of the claim.	 
Regarding claim 9, Modified Martz discloses wherein the index (349) (Fig. 78) is formed at an outermost edge of the treatment section (342) positioned at a sidewall of a body (348) of the cutter 

    PNG
    media_image8.png
    332
    466
    media_image8.png
    Greyscale

Annotated Fig. 78[b] of Martz
Regarding claim 10, Modified Martz discloses wherein the second cutting surface (346’) is planar and includes a boundary defined by a second edge portion (65) spaced from the longitudinal axis (Annotated Fig. 78[c] of Martz below)
.

    PNG
    media_image9.png
    295
    523
    media_image9.png
    Greyscale

Annotated Fig. 78[c] of Martz
Regarding claim 11, Modified Martz discloses wherein when the treatment section is seen from the distal end side to the proximal end side along the longitudinal axis, at least part of the second cutting surface is exposed (para. 0053 of Yamaha) [Note: since the diameter of each cutting surface increases in size from the distal to proximal direction, at least part of the second cutting surface would be exposed since the second cutting surface is larger than the first cutting surface].
Regarding claim 16, Modified Martz discloses wherein a dimension of the first cutting surface (345) along the first orthogonal direction partly varies among positions in a second orthogonal direction which is orthogonal to the longitudinal axis and the first orthogonal direction [note: the first cutting surface is inclined to a point (see Fig. 79), therefore, there is a variation in position from the first orthogonal direction to a second orthogonal direction due to the inclined surface which is orthogonal to the longitudinal axis and the first orthogonal direction.
Regarding claim 17, Modified Martz discloses wherein a proximal end portion of the treatment section (342) (Fig. 77) is formed so that an area of a cross section orthogonal to the longitudinal axis becomes smaller toward the proximal end side along the longitudinal axis [note: in Fig. 77, the proximal 
Regarding claim 18, Modified Martz discloses all of the limitations set forth above in claim 1, including a probe body (ultrasonic transmission waveguide (104)) (Fig. 1) (para. 0099 of Neurohr) configured to transmit ultrasonic vibration generated by an ultrasonic transducer (14) (Fig. 1 of Neurohr) from a proximal end side to a distal end side along a longitudinal axis of the probe body (42) (see Fig. 1 of Neurohr) (para. 0099 of Neurohr); However, Modified Martz fails to disclose a support section supported by a handle and provided at a node position of the ultrasonic vibration of when the ultrasonic vibration is transmitted to the probe body.
Neurohr further discloses a support section [comprising compliant supports (56)] (Fig. 1) (para. 0089) supported by a handle (hand piece housing (16)) (Fig. 1) and provided at a node position of the ultrasonic vibration of when the ultrasonic vibration is transmitted to the probe body (para. 0089 and 0090) for the purpose of dampening undesirable vibration and isolating the ultrasonic energy to the distal end of the end effector (50) [interpreted as the treatment section](para. 0089-0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of in Modified Martz to include the support section supported by the handle and provided at the node position of the ultrasonic vibration of when the ultrasonic vibration is transmitted to the probe body, as taught by Neurohr, in order to dampen undesirable vibration and isolate the ultrasonic energy to the distal end of the end effector (50) [interpreted as the treatment section] (para. 0089-0090).	
Regarding claim 19, Martz discloses a spinal bone chisel comprising: 
a probe (instrument (340)) (Figs. 76 and 77) comprising a probe body (shank (52)) (Figs. 76 and 77) (para. 0261);

a first cutting surface (distal cutting edge (345)) (para. 0302) approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78);
a second cutting surface (proximal cutting edge (346')) (Fig. 78) (para. 0302) proximal of the first cutting surface and approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78), a first step being provided between the first cutting surface and the second cutting surface (see Fig. 78);
and a third cutting surface (proximal cutting edge (346) proximal of the second cutting surface and approximately orthogonal to the longitudinal axis (14) (Figs. 76 and 78) , a second step being provided between the second cutting surface and the third cutting surface (Fig. 78).
However, Martz fails to disclose an ultrasonic transducer configured to generate ultrasonic vibration in response to a power supply, and an ultrasonic vibration transmittable probe coupled to the ultrasonic transducer, the ultrasonic vibration transmittable probe comprising:  the probe body being configured to transmit ultrasonic vibration generated by an ultrasonic transducer from a proximal end side to a distal end side along a longitudinal axis of the probe body; an ultrasonic transducer connector provided on the proximal end side of the probe body and configured to connect the ultrasonic transducer; and the treatment section being configured to cut a treatment object with the ultrasonic vibration.
Neurohr teaches an ultrasonic cutter configured to be used in spinal surgery (para. 0077), comprising:
an ultrasonic transducer (14) (Fig. 1) configured to generate ultrasonic vibration in response to a power supply (ultrasonic signal generator) (Fig. 1) (para. 0079);

 a probe body  (see Figs. 1 and 3 which illustrate a tubular shaped body of the ultrasonic wave guide (104)) (para. 0099) configured to transmit ultrasonic vibration generated by the ultrasonic transducer (14) (Fig. 1) from a proximal end side to a distal end side along a longitudinal axis of the probe body (42) (see Fig. 1) (para. 0099);
an ultrasonic transducer connector (attachment post (54))) (Fig. 1) provided on the proximal end side of the probe body (104) and configured to connect the ultrasonic transducer (14) (Fig. 1) (para. 0085 and 0089);
and a treatment section (end effector (50)) (Fig. 1) provided on the distal end side of the probe body (104) (Fig. 1) (para. 0088) and configured to cut a treatment object with the ultrasonic vibration (para. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Martz to include the ultrasonic transducer and the ultrasonic vibration transmittable probe coupled to the ultrasonic transducer and  comprising:  the probe body being configured to transmit ultrasonic vibration generated by an ultrasonic transducer from a proximal end side to a distal end side along a longitudinal axis of the probe body; an ultrasonic transducer and the treatment section being configured to cut a treatment object with the ultrasonic vibration, as taught by Neurohr, in order to in order to generate ultrasonic vibrations on to the treatment section to efficiently cut, shape and remove tissue more efficiently (para. 0097).
	Martz also fails to disclose a portion of the first cutting surface has a dimension along a first orthogonal direction that is smaller than a dimension of the second cutting surface along the first orthogonal direction, the first orthogonal direction being orthogonal to the longitudinal axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)2972-8792. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771